Case: 1:17-md-02804-DAP Doc #: 1400 Filed: 03/01/19 1 of 2. PageID #: 38684




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í81)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,308 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                 Mar 01, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1400 Filed: 03/01/19 2 of 2. PageID #: 38685




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                  SCHEDULE CTOí81 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


KENTUCKY EASTERN

  KYE        0       19í00020      City of Morehead v. Purdue Pharma L.P. et al
  KYE        6       19í00042      Hyden, KY City of v. Purdue Pharma L.P. et al
  KYE        6       19í00043      Lynch, KY City of v. Purdue Pharma L.P. et al
  KYE        6       19í00045      Buckhorn, KY City of v. Purdue Pharma L.P. et al
  KYE        6       19í00046      Loyall, KY City of v. Purdue Pharma L.P. et al
  KYE        6       19í00048      Benham, Ky City of v. Purdue Pharma L.P. et al
  KYE        6       19í00049      Harlan, KY City of v. Purdue Pharma L.P. et al
  KYE        6       19í00050      London, City of v. Purdue Pharma L.P. et al

MASSACHUSETTS

  MA         1       19í10262      The City of Medford v. PURDUE PHARMA, LP et al

NEW JERSEY

                                   CAPE MAY COUNTY v. PURDUE PHARMA L.P. et
   NJ        1       19í05416      al Opposed 2/28/19
   NJ        1       19í05419      UNION COUNTY v. PURDUE PHARMA L.P. et al
